Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 1/14/2022 in which Claims 1-3, 5, 8, 11-16, 19-21 are pending.
Response to Amendment
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
3.	Applicant’s arguments, see pages 8-13, filed 1/14/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 8, 11-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-3, 5, 8, 11-13 have been withdrawn. 
Allowable Subject Matter
4.	Claims 1-3, 5, 8, 11-16, 19-21 allowed.
5.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 14, Chen teaches first and second color conversion patterns in first and second pixel regions under excitation of first color light and second color light, respectively. Won teaches a second light source unit that emits a first blue light in a first wavelength band and a third light source unit that emits a second blue light in a second wavelength band; first wavelength band is shorter than the second wavelength band; blue light from two light sources that emits in different subframes. Murofushi  the display panel having a first pixel area to display the red color light, a second pixel area to display the green color light, and a third pixel area to display a blue color light, the method comprising: driving the first light source, to generate the first blue light in the first sub frame; transmitting the first blue light, in the first pixel area, the second pixel area, and the third pixel area such that the first pixel area and the second pixel area are configured to emit the red color light and the green color light by converting the first blue light, and the third pixel area is configured to emit the blue color light, respectively, by transmitting the first blue light during the first sub frame; driving the first light source and the second light source;  to generate the first blue light and the second blue light in the second sub frame; transmitting the first blue light and the second blue .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694